DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/16/2020 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly added claim 22 excludes a polymer comprising a plurality of polymerized monomer units having pendent hydrophilic group and pendent Michael donor groups. There is no support found in the present specification regarding such limitation. 
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
The insertion of the above phraseology as described above positively excludes a plurality of polymerized monomer units having pendent hydrophilic group and pendent Michael donor groups, however, there is no support in the present specification for such exclusions. While the present specification is silent with respect to the use of a plurality of polymerized monomer units having pendent hydrophilic group and pendent Michael donor groups, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

Newly added claim 24 recites irradiating the coating film with ultraviolet rays. While there is a support in the examples to disclose irradiating the coating film with ultraviolet rays wherein the examples disclose specific compositions and amounts, there is no support to broadly recite “the antibacterial layer is obtained by coating with a composition for forming an antibacterial layer containing the compound represented by the Formula (A) and the antibacterial agent on a support so as to form a coating film and irradiating the coating film with ultraviolet rays”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaut et al. (US 2006/0165762) in view of Chan et al. (US 2012/0220975) and Murayama et al. (US 2011/0287244).
Regarding claims 1, 3-4, and 8-11, Plaut discloses a crosslinkable composition for a hydrophilic gel and a medical article such as a wound dressing (see Abstract; 0001). The hydrophilic gel may contain antibacterial agents such as silver and silver compounds (see 0119). The wound dressing also comprises a facing layer that is a 
Plaut does not disclose the thickness of the support and hydrophilic polymer obtained by formula A as presently claimed.
Chan discloses wound dressing comprising backing layer made of polyurethane with a thickness in a range from 0.05 to 0.2 mm (50 to 200 microns) to obtain highly flexible, water impervious and stretchable film (paragraphs 0018-0019).
It would have been obvious to one of ordinary skill in the art to use the polyurethane backing and its thickness of Chan in the backing of Plaut to obtain highly flexible, water impervious and stretchable film.
Plaut discloses hydrophilic gel layer can have any thickness and more specifically the thickness is in a range of from about 25 to 1000 microns (paragraph 0118) and Chan discloses the backing layer has a thickness of 50 to 200 microns (paragraph 0018) therefore the thickness of the support with the antibacterial is 75 microns to 1200 microns.
Plaut in view of Chan does not disclose hydrophilic polymer obtained by formula A as presently claimed.
Murayama discloses hydrophilic film comprising hydrophilic polymer made from methoxypolyethylene glycol acrylate to obtain antifogging effect, rubbing resistance and self-cleaning property (paragraph 0010, 0021 and 0084). It is noted that 
It would have been obvious to one of ordinary skill in the art to use the hydrophilic polymer made from methoxypolyethylene glycol acrylate in the hydrophilic gel of Plaut in view of Chan to obtain antifogging effect, rubbing resistance and self-cleaning property.
Regarding claims 2, 5-6, and 12-18, Plaut in view of Chan and Murayama does not explicitly disclose a water contact angle, a pencil hardness, or a Vickers hardness of the antibacterial gel layer. However, since the antibacterial layer of Plaut in view of Chan is the same as the presently claimed antibacterial layer, it would also have the same water contact angle and hardness.
Regarding claim 21, Plaut in view of Chan and Murayama discloses the support with an antibacterial layer of claim 1 wherein Plaut discloses antibacterial layer can have any thickness (paragraph 0118).
Since the instant specification is silent to unexpected results, the specific thickness of the antibacterial layer is not considered to confer patentability to the claims. As the antibacterial property is a variable that can be modified, among others, by adjusting the thickness of antibacterial layer, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of antibacterial layer in Plaut in view of Chan to obtain 
Regarding claim 24, Plaut in view of Chan and Murayama discloses the support with an antibacterial layer of claim 1, wherein Plaut discloses irradiating the coating with ultraviolet rays (paragraph 0081).
Regarding claim 25, Plaut in view of Chan and Murayama discloses the support with an antibacterial layer of claim 1, wherein Plaut discloses that antibacterial agent is used in any amount as long as it does not interfere with polymerization of the polymer and clarity of the finished material (paragraph 0119).
Since the instant specification is silent to unexpected results, the specific amount of antibacterial agent is not considered to confer patentability to the claims. As the antibacterial property is a variable that can be modified, among others, by adjusting the amount of antibacterial agent, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of antibacterial agent in the layer of Plaut in view of Chan and Murayama to obtain the desired antibacterial property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaut et al. (US 2006/0165762) in view of Chan et al. (US 2012/0220975) and Murayama et al. (US 2011/0287244) and further in view of Yamasaki et al. (US 2011/0259571).
Regarding claim 23, Plaut in view of Chan and Murayama discloses the support with an antibacterial layer of claim 1, but fails to disclose antibacterial agent is a silver supported carrier including a carrier and silver supported on the carrier. 
Yamasaki discloses hydrophilic composition comprising antibacterial agent wherein the agent is silver or silver supported on a silicate based carrier of zeolite to obtain high sterilization effect and antifungal effect wherein silver supported on a silicate based carrier of zeolite is preferred (paragraph 0068).
It would have been obvious to one of ordinary skill in the art to use the silver supported on a silicate based carrier of zeolite of Yamasaki instead of silver of Plaut in view of Chan and Murayama to obtain high sterilization effect and antifungal effect.

Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaut et al. (US 2006/0165762) in view of Chan et al. (US 2012/0220975) and Murayama et al. (US 2011/0287244).
Regarding claims 1 and 22, Plaut discloses a crosslinkable composition for a hydrophilic gel and a medical article such as a wound dressing (see Abstract; 0001). 
Plaut does not disclose the thickness of the support and hydrophilic polymer obtained by formula A as presently claimed.
Chan discloses wound dressing comprising backing layer made of polyurethane with a thickness in a range from 0.05 to 0.2 mm (50 to 200 microns) to obtain highly flexible, water impervious and stretchable film (paragraphs 0018-0019).
It would have been obvious to one of ordinary skill in the art to use the polyurethane backing and its thickness of Chan in the backing of Plaut to obtain highly flexible, water impervious and stretchable film.
Plaut discloses hydrophilic gel layer can have any thickness and more specifically the thickness is in a range of from about 25 to 1000 microns (paragraph 0118) and Chan discloses the backing layer has a thickness of 50 to 200 microns (paragraph 0018) therefore the thickness of the support with the antibacterial is 75 microns to 1200 microns.
Plaut in view of Chan does not disclose hydrophilic polymer obtained by formula A as presently claimed.
Murayama discloses hydrophilic film comprising hydrophilic polymer made from methoxypolyethylene glycol acrylate to obtain antifogging effect, rubbing resistance and self-cleaning property (paragraph 0010, 0021 and 0084). It is noted that methoxypolyethylene glycol acrylate of Murayama would have the same formula as claimed in present claim. 
It would have been obvious to one of ordinary skill in the art to use the hydrophilic polymer made from methoxypolyethylene glycol acrylate instead of hydrophilic polymer in the hydrophilic gel of Plaut in view of Chan to obtain antifogging effect, rubbing resistance and self-cleaning property. Given that Murayama does not disclose pendent hydrophilic group and pendent Michael donor groups, it is clear that the polymer of Plaut in view of Chan and Murayama is free of pendent hydrophilic group and pendent Michael donor groups.

Response to Arguments

Applicant's arguments filed 06/16/2020 have been fully considered but they are not persuasive.
Applicant argues that Plaut in view of Chan does not disclose the compound represented by formula A in claim 1. It is agreed and which is why Murayama reference is brought to teach specific compound claimed in claim 1. 
Applicant argues that Plaut has no description as to the content of the antibacterial agent. However, it is noted that Plaut discloses that antibacterial agent is used in any amount as long as it does not interfere with polymerization of the polymer 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR SHAH/Primary Examiner, Art Unit 1787